EXHIBIT 10.1

Advanced BioEnergy, LLC

Change of Control Agreement

This is a Change of Control Agreement (“Agreement”), dated as of July __, 2007,
between Advanced BioEnergy, LLC, a Delaware limited liability company (the
“Company”), and ____________ (the “Employee”), an employee of the Company.

Background

A.            The board of directors of the Company (the “Board”) or a committee
of two or more directors of the Company (the “Committee”) has the authority to
grant and administer equity awards (if the Board has not appointed a committee
to administer the awards, then the Board shall constitute the Committee).

B.            The Committee has determined that it would be in the best interest
of the Company to provide Employee with the right to receive an additional
ownership interest in the Company, conditioned upon occurrence of a change of
control transaction regarding the Company, to provide further incentive to the
Employee to continue his service with the Company, advance the interest of the
Company, and to more closely align his interests with those of the members of
the Company.

C.            The Committee has determined that this purpose can best be
achieved by granting the Employee the right to receive units on the terms and
conditions and subject to the restrictions set forth herein.

The parties hereto agree as follows:

Terms and Conditions

1.             Issuance and Terms of Units.

(a)           Grant of Units.  The Company hereby grants to the Employee,
effective as of the date of this Agreement, the right to receive ______ Units on
the terms and under the conditions specified in this Agreement.

(b)           No Rights as Holder.  Each Unit to be issued hereunder (a “Unit”)
represents one Unit of the Company as defined in the Company’s Third Amended and
Restated Operating Agreement, as it may be amended from time to time (the “LLC
Agreement”), and when issued will be subject to the terms of the LLC Agreement
as well as the restrictions specified in this Agreement.  Unless and until any
Unit is issued under this Agreement, the Employee will have no rights as a
member or Unit holder of the Company by virtue solely of entering into this
Agreement.

(c)           Unit Certificates.  The Units will be evidenced by one or more
duly issued unit certificates registered in the name of the Employee.  Each
certificate evidencing any Units will contain such legends and transfer
instructions or limitations as may be determined or authorized by the Company in
its sole discretion and as otherwise required under this Agreement and the LLC
Agreement.


--------------------------------------------------------------------------------


2.             Termination of Employment and Transfer Restrictions.

(a)           Termination of Employment.  Except as provided in Section 3, if
the Employee’s employment with the Company and its Affiliates (as defined in
Appendix A to this Agreement) terminates for any reason prior to a Change in
Control (as defined in Appendix A to this Agreement), including because of the
Employee’s death or disability, this Agreement will immediately terminate and
neither the Company nor Employee or Employee’s estate or beneficiary(ies) will
be deemed to have any rights or obligations with respect to the issuance of any
Units under this Agreement.

(b)           Limitation on Transfer.  The right to receive Units under this
Agreement is personal to Employee and may not be transferred to any third party
or family member of Employee.  Any Units issued under this Agreement will be
subject to any limitations on transfer set forth in the LLC Agreement and
applicable Federal and state securities laws.  Any attempt to assign, transfer,
pledge, hypothecate or otherwise dispose of the right to receive any Units under
this Agreement contrary to the provisions thereof, and any attempt to levy any
attachment or pursue any similar process with respect to them, shall be null and
void.

3.             Issuance of Units.

If a Change in Control occurs and the Employee’s employment with the Company or
its successor is terminated by the Company or its successor without “cause” (as
that term may be defined in any employment agreement to which the Employee is
then subject or otherwise) during a period beginning the earlier of (i) the date
the Company signs a definitive agreement governing the Change in Control
transaction and (ii) 60 days prior to the consummation of the Change in Control
transaction, and ending on the date two years after consummation of the Change
in Control transaction, then the Employee shall be entitled to have issued to
him the number of Units specified in section 1(a) of this Agreement (or such
number of replacement securities as may be issuable in their place in accordance
with Section 8 of this Agreement).  Such Units will be immediately issued to the
Employee (and in no event later than 90 days after such employment termination)
unless the Employee is, at that time, a “specified employee” within the meaning
of Section 409A of the Internal Revenue Code and regulations promulgated
thereunder (“Section 409A”).  If Employee is a specified employee, the Units
will be issued to him six months and one day after such termination of
employment.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, elect to pay to the Employee, in lieu of the issuance of the Units
described above, cash in an amount equal to the fair market value, as of the
time of the Change in Control, of the number of Units specified in Section
1(a).  Payment of such amount will be made at the same time as the issuance of
the Units would otherwise have occurred.  For purposes of this Section 3, “fair
market value” of a Unit means the fair market value of a Unit as determined in
good faith by the Committee, which shall be equal to the fair market value of
the consideration to be received per Unit by the members of the Company or paid
by the acquirer in connection with a Change in Control that involves payment of
consideration on a per Unit basis.  A termination of employment shall be deemed
to have occurred for purposes of this Section 3 if it constitutes a “separation
from service” within the meaning of Section 409A.

2


--------------------------------------------------------------------------------


4.                                       Tax Withholding.

(a)           Withholding.  The parties hereto recognize that the Company may be
obligated to withhold federal and state taxes or other taxes upon the issuance
of Units under this Agreement.  The Employee agrees that, at such time, if the
Company is required to withhold such taxes, the Employee will promptly pay to
the Company, in cash and upon demand by the Company, such amounts as shall be
necessary to satisfy such obligation.

(b)          Put Right to Satisfy Withholding Taxes.  Within five days after any
Units are issued in accordance with the terms of this Agreement, the Company
shall send written notice (the “Valuation Notice”) to the Employee specifying
the Board’s or the Committee’s determination of the fair market value of the
Units so issued.  Within ten days after the receipt of the Valuation Notice, the
Employee shall have the right to require that the Company purchase up to 40% of
the Units issued as of such vesting date by giving written notice to the Company
specifying the number of Units that the Employee desires to sell to the Company
pursuant to this Section 4(b).  The closing with respect to such transfer shall
occur within five days following receipt by the Company of the Employee’s notice
specifying the number of Units that the Employee desires to sell to the
Company.  The time periods specified in this Section 4(b) may be tolled for a
reasonable period of time in the event that the Company determines that any
action taken by Employee under this Section 4(b) would otherwise violate the
Company’s insider trading policies then in effect.  The purchase price for any
Units purchased by the Company hereunder shall be paid by the Company to the
Employee in cash or, at the election of the Employee, retained by the Company
and used to satisfy all or a portion of the Employee’s obligation to remit
withholding taxes to the Company pursuant to Section 4(a) hereof.

5.             Restrictive Legends.  The certificate or certificates
representing the Units issued under this Agreement shall bear the legend
required by the LLC Agreement as well as any legends required by applicable
state and federal limited liability company and securities laws.

6.             Interpretation of this Agreement.  All decisions and
interpretations made by the Committee with regard to any question arising
hereunder shall be binding and conclusive upon the Company and the Employee.

7.             Discontinuance of Employment.  This Agreement shall not give the
Employee a right to continued employment with the Company or any Affiliate, and
the Company or any Affiliate employing the Employee may terminate his employment
at any time and otherwise deal with the Employee without regard to the effect it
may have upon him under this Agreement.

8.             Adjustment for Changes in Capitalization.  In the event of any
reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, unit dividend, unit split, combination of Units, rights
offering, or extraordinary dividend or divestiture (including a spin-off), or
any other change in the structure or Units of the Company, including any
conversion by the Company into to a corporate form, the Committee (or if the
Company does not survive any such transaction, the board of directors or an
authorized committee of the board of directors of the surviving company) shall,
without the consent of the Employee, make such adjustments as it determines in
its discretion to be appropriate as to the number and kind of securities subject
to this Agreement in order to prevent dilution or enlargement of the rights of
the Employee.

3


--------------------------------------------------------------------------------


9.             Binding Effect.  This Agreement shall be binding in all respects
on the heirs, representatives, successors and assigns of the Employee.

10.           Choice of Law.  This Agreement is entered into under the laws of
the State of Delaware and shall be construed and interpreted thereunder (without
regard to its conflict of law principles).

11.           Entire Agreement.  This Agreement, together with any employment
agreement between the Company and the Employee, sets forth the entire agreement
and understanding of the parties hereto with respect to the issuance of the
Units and supersedes all prior agreements, arrangements, plans, and
understandings relating to the issuance of these Units.  The Employee
acknowledges that the Company has directed the Employee to seek independent
advice regarding the applicable provisions of the Internal Revenue Code of 1986,
and the income tax laws of any municipality, state or foreign country in which
the Employee may reside or in which the Company does business.

12.           Amendment and Waiver.  This Agreement may be amended, waived,
modified, or canceled only by a written instrument executed by the parties or,
in the case of a waiver, by the party waiving compliance.

13.           Units Subject to LLC Agreement.  The Employee acknowledges that
the Units granted under this Agreement are subject to the Company’s LLC
Agreement and any applicable federal or state laws, rules or regulations.  The
Employee acknowledges and agrees that the Employee will become a party to the
Company’s LLC Agreement, as currently in effect, if such Employee is not already
a party to that agreement.

IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the ____ day of _______, 2007.

 

 

 

 

 

 

 

 

 

 

 

 

ADVANCED BIOENERGY, LLC

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Its:

 

 

 

4


--------------------------------------------------------------------------------


Appendix A

“Affiliates” for purposes of the Change of Control Agreement shall mean each
corporation, partnership, LLC or other entity that controls the Company, is
controlled by the Company, or is under common control with the Company (in each
case, “control” meaning the direct or indirect ownership of 50% or more of all
outstanding equity interests).

“Change in Control” for purposes of the Change of Control Agreement shall mean
(and occur when):

(1)           The acquisition by any individual, entity or group (within the
meaning of Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the “Exchange Act”)) of beneficial ownership (within the meaning of Exchange
Act Rule 13d-3) of 30% or more of the then-outstanding membership interests of
the Company (the “Outstanding Units”); provided, however, that the following
acquisitions shall not constitute a Change in Control:

(A)         any acquisition of voting securities of the Company directly from
the Company or by the Company or any of its wholly-owned subsidiaries,

(B)          any acquisition of voting securities of the Company by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries, or

(C)          any acquisition by any entity with respect to which, immediately
following such acquisition, more than 70% of, respectively, the then-outstanding
shares of voting securities of such entity is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Units immediately
before such acquisition in substantially the same proportions as was their
ownership, immediately before such acquisition, of the Outstanding Units;

(2)           Individuals who, as of the Date of Grant, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director of the
Board after the Date of Grant whose election, or nomination for election by the
Company’s Unit holders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest;

(3)           Consummation of a reorganization, merger, consolidation or
statutory exchange of Outstanding Units, unless immediately following such
reorganization, merger, consolidation or exchange, all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Units immediately before such reorganization, merger, consolidation or exchange
beneficially own, directly or indirectly, more than 70% of the then-outstanding
voting

5


--------------------------------------------------------------------------------


securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such reorganization, merger, consolidation
or exchange in substantially the same proportions as was their ownership,
immediately before such reorganization, merger, consolidation or exchange, of
the Outstanding Units;

(4)           Consummation of a sale or other disposition of all or
substantially all of the assets of the Company, other than to an entity with
respect to which, immediately following such sale or other disposition, more
than 70% of, respectively, the then-outstanding voting securities of such entity
is then beneficially owned, directly or indirectly, by all or substantially all
of the individuals and entities who were the beneficial owners of the
Outstanding Units immediately before such sale or other disposition in
substantially the same proportion as was their ownership, immediately before
such sale or other disposition; or

(5)           Approval by the Unit holders of the Company of a complete
liquidation or dissolution of the Company.

Notwithstanding the above, a Change in Control will not be deemed to occur if
the acquisition of the 30% or greater interest referred to in clause (1) is by a
group, acting in concert, that includes the Employee or if at least 30% of the
then-outstanding voting securities of the surviving entity or of any entity
acquiring all or substantially all of the assets of the Company shall be
beneficially owned, directly or indirectly, immediately after a reorganization,
merger, consolidation, statutory share exchange or disposition of assets
referred to in paragraphs (3) or (4) by a group, acting in concert, that
includes the Employee.

 

6


--------------------------------------------------------------------------------